DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Lines 11-12 recite the language “the first camshaft is concentrically positioned to the second camshaft”. The claim language should be amended to clarify the claim language. The language should be amended such that it reads –the first camshaft is concentrically positioned around within .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 6-7 recite the limitation “the angular position of the first camshaft”. There is insufficient antecedent basis for this limitation in the claim.
Line 7 recites the limitation “a crankshaft”. However, “a crankshaft” was previously disclosed in line 5. Therefore, it is unclear whether the crankshaft of line 7 is the same crankshaft as disclosed in line 5 or if it is a new limitation entirely. 
Lines 10-11 recite the limitation “the angular position of the second camshaft”. There is insufficient antecedent basis for this limitation in the claim.
Lines 11 and 14 recite the limitation “the crankshaft”. However, as “a crankshaft” was introduced in claims 5 and 7, it is unclear which crankshaft is referred to in lines 11 and 14.
Line 15 recites the limitation “the mechanical link”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 2
Claim 2 is rejected insofar as it is dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Poole et al., US 2019/0170027.

Regarding Claim 1
Poole discloses a variable camshaft timing system, comprising: a first camshaft phaser (10A”) comprising a hydraulically-actuated camshaft phaser (10A”) having a first housing (90A), an input that is configured to receive rotational force from a crankshaft, and an output that is configured to link with a first camshaft (52) of a concentric camshaft assembly (50) to change an angular position of the first camshaft (52) relative to the crankshaft (Poole, [0020], Figure 6); and 
A second camshaft phaser (10B”) comprising a hydraulically-actuated camshaft phaser (10B”) having a second housing (90B) and an output that is configured to link with a second camshaft (54) of the concentric camshaft assembly (50) to change an angular position of the second camshaft (54) relative to the crankshaft, wherein the first camshaft (52) is concentrically positioned to the second camshaft (54) and the first camshaft phaser (10A”) is mechanically linked (via (40)) to the second camshaft phaser (10B”) to communicate rotational force from the crankshaft to the second camshaft phaser (10B”) through the first camshaft phaser (10A”) and the mechanical link (40) (Poole, [0020], Figure 6).

Allowable Subject Matter
7.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
In the variable camshaft timing system of claim 2, the inclusion of:
	“a flex plate that couples the first camshaft phaser to the second camshaft phaser” was not found.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Burke et al. (US 2019/0368389) – Camshaft phaser arrangement with two hydraulic camshaft phasers
- Kandolf et al. (US 2019/0360364) – camshaft phaser arrangement
- McCloy et al. (US 2019/0242277) – dual actuating variable cam with flex plate
- Myers et al. (US 2010/0093453) – Dual phasing system 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746